PER CURIAM.
Appellant, who was convicted of operating a gambling house and bookmaking and upon judgment and sentence of the court given a one year sentence on each charge to run concurrently, appeals from said judgment and sentence. He had been charged in a two count information and urges error in the proceedings below in the following particulars: (1) that the affidavit upon which the search warrant was issued was insufficient, (2) that the State failed to make an election as to which count of the information it was proceeding under, (3) that the evidence failed to establish that he was operating a gambling room, and (4) that the trial judge erred in refusing to give certain charges to the jury.
We have examined the record and find that the points urged by the appellant are not well taken. See: Chacon v. State, Fla.1958, 102 So.2d 578; Channell v. State of Florida, Fla.App.1958, 107 So.2d 284; Moorman v. State, 157 Fla. 267, 25 So.2d 563; and Febre v. State, 158 Fla. 853, 30 So.2d 367.
Therefore, the judgment and sentence are hereby affirmed.
Affirmed.